NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


FRANK ROSSOTTO,                                )
                                               )
             Appellant,                        )
                                               )
v.                                             )      Case No. 2D17-2738
                                               )
WEST PARK VILLAGE CONDOMINIUM                  )
ASSOCIATION, INC.,                             )
                                               )
             Appellee.                         )
                                               )

Opinion filed March 28, 2018.

Appeal from the Circuit Court for
Hillsborough County; Perry A. Little, Senior
Judge.

Frank Rossotto, pro se.

Stephan C. Nikoloff of Cianfrone, Nikoloff,
Grant & Greenberg, P.A., Dunedin, for
Appellee.



PER CURIAM.


             We dismiss this appeal for lack of jurisdiction. See Wahl v. Taylor, 926

So. 2d 488, 489 (Fla. 2d DCA 2006) ("[A]n order merely granting a motion for summary
judgment is not a final order because it does not enter judgment for or against a party.");

Better Gov't Ass'n of Sarasota Cty. v. State, 802 So. 2d 414 (Fla. 2d DCA 2001).



LaROSE, C.J., and CRENSHAW and LUCAS, JJ., Concur.




                                           -2-